Citation Nr: 1455831	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-24 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to an effective date earlier than June 28, 2008, for the grant of a total rating for compensation purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1971.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a September 2008 decision by the RO which denied an increased rating for the Veteran's service-connected right leg disability and traumatic pneumothorax, then rated 30 percent and noncompensably disabling, respectively.  

In September 2012, the Board denied an increased rating in excess of 30 percent prior to September 8, 2009, and granted an increased rating to 60 percent from November 1, 2010, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2013 Joint Motion for Remand (JMR), the Court vacated, in part, the September 2012 Board decision as to a rating in excess of 60 percent from November 1, 2010, to include whether the Veteran was entitled to a separate rating for instability, arthritis and impairment of the femur of the right knee.  

In September 2013, the Board denied an evaluation in excess of 60 percent and the assignment of separate ratings for the right leg disability.  The Board also assumed jurisdiction over the issue of entitlement to TDIU under the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and granted TDIU; effective from November 1, 2010, the date that the Veteran met the minimum schedular requirements under 38 C.F.R. § 4.16(a).  The Board also noted that the Veteran was in receipt of a 100 percent convalescence rating from February 15, 2005 to September 30, 2006 and from September 8, 2009 to October 31, 2010.  Because the Veteran's claim for an increased rating was received in June 2008, the Board remanded the issue of entitlement to TDIU prior to September 8, 2009, for submission to the Director, Compensation and Pension Services for consideration on an extraschedular basis.  

In February 2014, the Board found that the probative value of the unfavorable December 2013 determination by the Director of Compensation and Pension Services was outweighed by a favorable June 2013 private medical opinion, and concluded that the Veteran's service-connected disabilities rendered him TDIU on an extraschedular basis from June 26, 2008; the date of his claim for increase.  38 C.F.R. § 3.400(o)(2).  Thereafter, the Veteran appealed that decision to the Court.  Pursuant to an August 2014 Joint JMR, the Court vacated the February 2014 Board decision and remanded the matter for compliance with the terms of the JMR.  


FINDINGS OF FACT

1.  Entitlement to an increased rating and TDIU was finally denied by the RO in February 2007.  

2.  The evidence received subsequent to the February 2007 RO decision and prior to the Veteran's June 26, 2008 claim, does not relate to an unestablished fact or raise a reasonable possibility of substantiating a claim for increase or TDIU, nor do any medical records within one year prior to his June 26, 2008 claim, show an intent or identify a benefit sought, for purposes of establishing an informal claim.  

3.  A formal claim for an increased rating, to include an implied claim for TDIU was received from the Veteran on June 26, 2008.  

4.  There is no basis to assign an effective date earlier than June 26, 2008 for TDIU.  


CONCLUSIONS OF LAW

1.  The unappealed February 2007 RO decision which denied entitlement to TDIU is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2014).  

2.  An effective date earlier than June 26, 2008, for entitlement to TDIU is not warranted.  38 U.S.C.A. §§ 5101, 5102, 5103A, 5107, 5108, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.159, 3.400(o)(2), (q), 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

As explained in the September 2013 and February 2014 Board decisions, VA's duty to notify and to assist the Veteran in the development of his claim under VCAA was satisfactorily accomplished, and neither the Veteran nor his attorney have argued that there exists any error in the fulfillment of those obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Furthermore, based on the communications sent to the Veteran and his representative (attorney) over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with his Virtual (VBMS) electronic medical records.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Earlier Effective Date

In the August 2014 JMR that vacated and remanded the issue concerning an effective date earlier than June 26, 2008 for the grant of TDIU, the parties agreed that the Board did not address potentially relevant regulations which might provide a basis for the assignment of an earlier effective date.  Specifically, whether new and material evidence had been received within one year of the February 2007 final rating decision that denied entitlement to TDIU under the provisions of 38 C.F.R. § 3.156(b); or, in the alternative, whether any medical evidence had been received within the one year prior to receipt of the Veteran's June 26, 2008 formal claim which could be construed as an informal claim for increase under 38 C.F.R. § 3.157(b).  In particular, whether any VA treatment records subsequent to the February 2007 rating decision and prior to the Veteran's formal claim in June 2008, could be construed as new and material evidence to reopen or as an informal claim.  

The agreement between the parties to the JMR notwithstanding, the Board notes that although the specific provisions of 38 C.F.R. §§ 3.156(b) and 3.157(b) were not discussed in detail, the Board in February 2014 did, in fact, find that the evidence did not show entitlement to a TDIU arose during the one year period prior to receipt of the Veteran's claim for increase, and that new and material evidence had not been received within the one year period following the final February 2007 rating decision that denied the Veteran's previous claim for TDIU.  (See February 2014 Board decision pages 9 & 5, respectively).  

In any event, the Board is bound by the CAVC order and will address those matters in this decision.  Under 38 C.F.R. §§ 3.156(b), as interpreted by the Court, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board first must determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Here, the Veteran does not claim, nor does the evidence show that any new and material evidence was submitted or received within the year following the February 2007 RO decision, nor did the Veteran file a timely appeal to that decision.  The evidentiary record showed that the Veteran was seen by VA on several occasions from July 2007 to May 2008.  While those reports were not previously considered by the RO in February 2007, the records, by themselves or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.  

Specifically, the records showed that the Veteran was seen by VA, primarily by mental health and physical therapy services on several occasions from July 2007 to May 2008.  The mental health records were for treatment unrelated to his service-connected disabilities.  The physical therapy notes showed that he was seen for modifications and repair of his walker.  The records did not show or otherwise suggest that his service-connected disabilities had worsened or that they rendered him unemployable.  In fact, when seen in August 2007, the Veteran reported that his right leg pain was adequately controlled and that he was ambulating with his walker.  The Veteran did not report any increase in his disabilities and denied any falls, locking, give-way, fever, chills, knee swelling or erythema.  His knee was stable and range of motion was from zero to 90 degrees.  The Veteran also indicated that he was not interested in any surgery.  In September 2007, the Veteran reported that he still had knee pain but denied any new problems.  An orthopedic note in October 2007, showed no evidence of infection at the amputation stump, that his knee was stable to stress and that there was no significant change in his range of motion.  In January 2008, the Veteran reported that he was doing okay and had no new concerns, and said that he was scheduled for follow-up with orthopedic services in October 2008.  In February 2008, the Veteran described his knee pain as a 5/10, and reported that it was "acceptable."  In April 2008, the Veteran was issued a new walker because his old one could not be fixed.  A May 2008 mental health report did not show any complaints or findings referable to the Veteran's service-connected disabilities.  Collectively, the additional VA treatment records did not show any actual increased disability or that the Veteran reported any worsening of his service-connected disabilities.  

Thus, the Board finds that while some additional treatment records were received within one year of the February 2007 rating decision, the additional evidence was not material to the underlying claim.  That is, the medical reports, by themselves or when considered with the previous evidence of record, did not relate to an unestablished fact necessary to substantiate a claim for increase or for a TDIU.  Accordingly, the Board finds that the additional evidence was not new and material under the provisions of 38 C.F.R. § 3.156(b), for purposes of establishing a pending claim.  

Turning to the question of whether the VA treatment records constituted an informal claim, VA regulations provide, in pertinent part, that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) (2014).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  

In this regard, the VA treatment records do not show any increased disability or any intent on the part of the Veteran to seek an increased rating or TDIU for his service-connected disabilities.  The mere presence of medical evidence of a disability does not show an intent on the Veteran's part to seek an increased rating or TDIU and therefore does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  In the present case, the medical reports do not show that the Veteran's service-connected disabilities had worsened or that he wished to pursue a claim for increase or TDIU until June 26, 2008.  

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities were not so severe as to preclude substantially gainful employment prior to June 26, 2008, and concludes that an effective date earlier than June 26, 2008 for the award of a TDIU is not warranted.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an effective date earlier than June 26, 2008 for the grant of TDIU, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


